Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is confusing in the failure to state precisely the Markush group from which the OSDA is selected, as TEA is listed as both (a) and (b).  Additionally, the claim should not use “(a)” and “(b)” designations in this claim at all because it casts doubt on the variables “(a)” and “(b)” already present in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0151287 to Rivas-Cardona et al.

Rivas-Cardona et al. disclose a method for making a CHA zeolite composition.  A synthesis mixture is prepared containing water, structure-directing agent(s), sources of silica an alumina, sources of alkaline or alkali metal hydroxides, and amounts of CHA seed crystals (six-ring structural features).  The synthesis mixture is crystallized to produce zeolite product which is separated from the reacting mixture, and can be subsequently calcined to remove the organic template. Paragraphs [0030]-[0034].   Sources of silica comprise colloidal silica, fumed silica, silicates and so forth.  [0026].  Sources of alumina comprise alumina, aluminates, boehmite and so forth. [0025].  The template can be an organic compound capable of directing the formation of a CHA framework zeolite, such an organic cation. [0028].  The reference employs a second “template”, which is  equivalent to the herein claimed additional Cu-TEPA optionally added to the synthesis mix, whereby copper may be distributed throughout the zeolite structure during formation. [0027].  The alkali or alkaline metal hydroxide may be sodium or potassium hydroxide, for example. [0030] and [0036].   The CHA seed crystals may be added to the synthesis mixture in an amount of 0.01-1% of the silica in the reaction mixture.  [0032].  The product can post-synthetically be ion-exchanged or impregnated with other base metals such as iron and nickel. [0040].  The silica/alumina ratio in the synthesis mix is from 10-250.  The ratio of hydroxide/silica is from 0.1-1.0.  The ratio of the template(s)/silica is 0.05-0.50.  See Table 1. 
Accordingly, the only distinction between the instantly claimed method and that disclosed by Rivas-Cardona et al. is that the ratios of ingredients claimed herein are not identical to the ratios disclosed by the reference.  However, all of the ratios are embraced by or overlap with those set forth in Table 1 of the reference.  Further, as the goal of the reference is the production of a CHA framework material, the artisan armed with Rivas-Cardona et al. would be more than capable of working across the ratios disclosed to discover the optimum values, with no necessary inventiveness to produce the desired product.
The reference further does not suggest removal of alkali by ion-exchange with ammonium or hydrogen.  Instead the reference minimized alkali in the synthesis mixture.  It is considered that as the routineer in this art would be aware that alkali may be reduced from zeolite products via ammonium ion-exchanges, he would not find it unobvious to select this well-known method as an equivalent  replacement to the reference removal of alkali from the synthesis mixture. Instant claim 17 also employs this method wherein alkali or alkaline earth hydroxide may be absent.  See WO 2018/086976, page 7 for an ion-exchange step for the purpose of removing alkali.
 Further, the Rivas-Cardona et al. reference does not specifically disclose the SDA of claims 5 and 6, as one of the R-groups of the reference disclosure requires a heterocyclic substituent rather than an alkyl group.  However, the skilled artisan producing Cu-CHA with 6-ring seeds and Cu-TEPA is well aware that inexpensive and very available OSDAs such as tetraethylammonium cations.  The examiner has provided  the Martin et al. article in support of this position being known in this field of technology.

Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0127282 to Corma Canos et al. et al.

Corma Canos et al. disclose a method for making a CHA zeolite composition.  A synthesis mixture is prepared containing water, structure-directing agent(s), sources of silica and alumina, sources of alkaline or alkali metal hydroxides, and amounts of FAU seed crystals (six-ring structural features).  The synthesis mixture is crystallized to produce zeolite product which is separated from the reaction mixture, and can be subsequently calcined to remove the organic template. See the abstract and [0047]-[0049] and paragraphs [0011]-[0024]   Sources of silica comprise colloidal silica, fumed silica, orthosilicate and so forth.  [0025].  Sources of alumina comprise alumina, aluminates, boehmite and so forth. [0027].  The template can be an organic compound capable of directing the formation of a CHA framework zeolite, inclusive of TEA cation as claimed herein [0011].  The reference employs a second organic material that will form copper complex, which is equivalent to the herein claimed additional Cu-TEPA optionally added to the synthesis mix, whereby copper may be distributed throughout the zeolite structure during formation. [0011], [0014].  The hydroxide source may be sodium hydroxide, for example [0072] and [0075].   FAU seed crystals may be added to the synthesis mixture as claimed herein [0029], as can CHA crystals, claim 18.
All of the claimed ratios of components to each other in the synthesis mix are accurately reflected in paragraphs [0014]-[0021] and [0030]-[0037]. 
Accordingly, the only distinction between the instantly claimed method and that disclosed by Corma Canos et al. is that the ratios of ingredients claimed herein are not identical to the ratios disclosed by the reference. However, all of the ratios are embraced by or overlap with those set forth in the reference disclosure. Further, as the goal of the reference is the production of a CHA framework material, the artisan armed with Corma Canos et al. would be more than capable of working across the ratios disclosed to discover the optimum values, with no necessary inventiveness to produce the desired product.
The product can post-synthetically be ion-exchanged or impregnated with other metals [0050].  Although iron and copper are not preferential, the artisan practicing in the NOx remediation area would not find the addition of either iron or copper unobvious as they provide extra hydrothermal stability to zeolite.
The reference further does not suggest removal of alkali by ion-exchange with ammonium or hydrogen.  However, this is a known manner of removing alkali ions from the zeolite product in preparation for producing metal exchanged final products.  The reference does specifically disclose the transformation to ammonium form as known [0006] and such step would therefore have been obvious.


 Claim(s) 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO/2018/086976 to Vennestrom et al.

Vennestrom et al. disclose a method for making a CHA zeolite composition.  A synthesis mixture is prepared containing water, structure-directing agent(s), sources of silica an alumina, sources of alkaline or alkali metal hydroxides, and amounts of CHA seed crystals (six-ring structural features).  The synthesis mixture is crystallized to produce zeolite product which is separated from the reacting mixture, and can be subsequently calcined to remove the organic template. See page 6, lines 4-8, page 12, lines 16-20, page 14, lines 1-9 and the examples.   Sources of silica comprise colloidal silica, fumed silica, silicates and so forth.  Page 6, lines 11-13.  Sources of alumina comprise alumina, aluminates, boehmite and so forth. Page 6, lines 16-17.  The template can be an organic compound capable of directing the formation of a CHA framework zeolite, such as TEA. Page 5, line 25 – page 6, line 5. The reference suggests removal of alkali by ion-exchange with ammonium or hydrogen and the introduction of further metal ion (Cu or Fe) introduction by common techniques of ion-exchange, impregnation, etc.  Page 7, lines 4-14, page 15, lines 1-7. 
  The reference discloses optionally adding copper ions in combination with polyamine to form complexes to be a known expedient in the art.  Page 11, lines 14-22.  The alkali or alkaline metal hydroxide may be sodium hydroxide, see the examples. The reference indicates CHA seed crystals that can comprise CHA framework.  Page 6, last three lines.  These may be added to the synthesis mixture in an amount of 0.1-25% of the silica in the reaction mixture. Page 7, lines 1-2.  The silica/alumina ratio in the synthesis mix is from 10-40.  The ratio of hydroxide/silica is from 0.01-1.5.  The ratio of the template/silica is 0.01-1.0.  See Table 1. 
Accordingly, the only distinction between the instantly claimed method and that disclosed by Vennestrom et al. is that the instant claims recite a CHA product, whereas the reference concerns ABC-6 families with disorder in the stacking sequence.  However, the instantly claimed process for producing as pure a CHA framework structure as is desired can easily be arrived at by following the synthesis procedure of Vennestrom et al.  The claims as presented do not exclude any stacking faults and consequent disorder.  Furthermore, the reference clearly indicates that the amount of disorder may be controlled as desired by controlling the ratios of OSDA, alkali and hydroxide in the synthesis mixture. Page 12, lines 11-20.  It is indicated that a CHA sieve containing only 1% stacking disorder can be produced by following the directions presented in the reference disclosure.  As a result, the Vennestrom et al. reference provides all the information necessary to carry out the herein claimed synthesis of a CHA molecular sieve.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2014/090698 discloses a method for one-pot synthesis of Cu-SSZ-13 using a copper polyamine and an OSDA comprising an adamantammonium hydroxide. US 2018/0304242 and US 2009/0018379 and the Martin et al. article are cumulative to the herein above applied references in the production of a CU-CHA zeolite employing Cu-TEPA and a TEA OSDA in combination with zeolite seeds to produce a CHA zeolite.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732